Citation Nr: 1537605	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial evaluation for cervical spine, status post anterior fusion C3-C6, assigned a 20 percent rating effective May 30, 2008, and a 30 percent rating effective January 28, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

While in the National Guard, the Veteran served honorably on active duty from May to August, 1991, and under honorable conditions from December 1991 to July 1993.  He was on active duty in the Regular Army from March 1994 to May 2008, and was discharged under other than honorable conditions, in lieu of trial by Court-Martial.  In an administrative decision dated in December 2008, the RO determined that the Veteran's service from March 15, 1994, to April 21, 1997, was honorable service, but that service from April 22, 1997, to May 23, 2008, was dishonorable and a legal bar to VA monetary benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions, which, in pertinent part, granted service connection for a cervical spine disability, and assigned staged ratings as set forth on the title page.  Although the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing) in June 2012, he did not testify concerning the issue of a higher rating for a cervical spine disability, and in a July 2012 statement, his representative clarified that he did not wish to have another hearing.  

In June 2014, the Board issued a decision that, in pertinent part, denied a higher initial evaluation for cervical spine, status post anterior fusion C3-C6, assigned a 20 percent rating effective May 30, 2008, and a 30 percent rating effective January 28, 2010.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2015 joint motion for remand (JMR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded as the issue of entitlement to a higher initial evaluation for cervical spine, status post anterior fusion C3-C6, assigned a 20 percent rating effective May 30, 2008, and a 30 percent rating effective January 28, 2010.  A May 2015 Court order granted the JMR. 

In the June 2014 decision, the Board also remanded the issues of entitlement to a higher initial evaluation for depressive disorder, assigned a 50 percent rating, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) to the agency of original jurisdiction (AOJ) for additional development.  At the same time, the Board issued a separate decision, remanding the issue of entitlement to vocational rehabilitation educational assistance under Chapter 31, Title 38, United States Code, for additional development.  The Board's review of the claims file reveals that the remand development on these issues has not been completed.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of subsequent Board decisions, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed, in essence, that additional development is required concerning the matter of whether separate ratings are warranted for neurological manifestations of the Veteran's cervical spine disability.  In this regard, under the general formula for rating spinal disabilities, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

The parties agreed that the April 2012 VA examination was inadequate, because no explanation was provided concerning how the Veteran could have no "radicular pain, or any other signs or symptoms of radiculopathy," while at the same time, exhibiting mild radiculopathy on the right side involving the "C7 nerve roots (middle radicular group)."  Additionally, the parties agreed that the Board did not properly consider the January 2009 VA examination report, which reflected that "[a] C5 radiculopathy involves the thumb portion of the hand rather than the area of the ulnar distribution" and that "[h]is problems are in the ulnar distribution.  He would need an EMG to distinguish between an ulnar neuropathy vs. a radiculopathy related to the DDD in the neck."  The parties agreed that this report indicated that additional diagnostic testing may be necessary, and that the Board failed to address other evidence indicating cervical radiculopathy.  Particularly because most of the identified records were dated prior to the effective date of the grant of service connection, the Board finds that all current records must be obtained, followed by an examination which addresses the deficiencies outlined in the JMR.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to treatment and/or evaluation of a cervical spine condition, as well as any neurological manifestations involving the upper extremities, such as radiculopathy, to particularly include any imaging or laboratory studies, such as electromyogram or nerve conduction velocities, dated from January 2011 to the present.  Evidence currently of record indicates that he has received treatment during this time period from the Fargo VA Health Care System as well as the Omaha VA Health Care System.  In addition, the Veteran moved to Colorado in 2013, and as a result, records should also be sought from the Eastern Colorado and Grand Junction VA Health Care Systems as well.  Any other VA facility indicated to have provided treatment from January 2011 to the present should also be asked to provide records.  

2.  Thereafter, schedule the Veteran for appropriate VA examination(s), to include a neurological examination, to ascertain the current manifestations and severity of the Veteran's service-connected cervical spine disability.  All pertinent signs and symptoms necessary for rating the disability should be reported in detail.  In particular, the presence or absence of neurological manifestations, such as radiculopathy, must be reported.  The effected nerve(s) should be clearly identified, if possible.  For any neurological symptoms found to be present in either or both upper extremities, the examiner must provide an opinion as to whether it is at least as likely as not that such are neurological manifestations of his cervical spine disability.  All indicated tests and studies, such as EMG/NCV, should be accomplished, and the results reviewed before the final report is completed.  Any opinion must include a complete rationale for the conclusions reached.  The claims file must be available to the examiner in conjunction with the examination(s).  

3.  Then, the RO should review the claim for a higher initial evaluation for cervical spine, status post anterior fusion C3-C6, assigned a 20 percent rating effective May 30, 2008, and a 30 percent rating effective January 28, 2010,  This must include review of whether separate ratings are warranted for neurological manifestations in one or both upper extremities.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

